Citation Nr: 1131539	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for epidermophytosis with tinea cruris.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional (RO) in Indianapolis, Indiana.  The Veteran disagrees with the current disability evaluation assigned for his service-connected disability as stated on the title page.  

The Veteran testified before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.

In May 2011, the Board received additional evidence from the Veteran that had not yet been considered by the agency of original jurisdiction (AOJ).  However, the Veteran submitted a waiver of review of this evidence by the AOJ, and, as such, a remand is not necessary.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  The record reflects that the Veteran is 88 years old and has been retired since 1965 due to age or duration of work.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

During the May 2011 hearing, the Veteran indicated that he had to change his socks several times a day due to his service-connected skin disorder.  As such, it appears as though the Veteran might want to pursue a claim of entitlement to an annual clothing allowance.  The matter is referred to the AOJ for any development deemed appropriate.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Epidermophytosis with tinea cruris did not cover more than 40 percent of the entire body or more than 40 percent of exposed areas; treatment did not include constant or near-constant systemic therapy.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for epidermophytosis with tinea cruris were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7813-7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  With respect to the Dingess requirements, the letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records and VA treatment records.  Further, the Veteran submitted additional records, Internet articles, and written statements in support of his claim, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in May 2011.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the May 2011 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's skin disease of the foot/groin as well as whether there were any outstanding medical records available demonstrating the Veteran's history of treatment and symptomatology.  The record was held open for an additional 30 days for the Veteran to submit additional records, but he did not do so.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for increased benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in April 2009, and an addendum was issued in July 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's skin disease of the foot/groin disorder since the April 2009 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, to give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable diagnostic codes in rating the Veteran's disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

In this case, the Veteran is currently assigned a 30 percent rating for his service-connected epidermophytosis with tinea cruris pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Under Diagnostic Code 7813, dermatophytosis is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

As the Veteran's service-connected epidermophytosis does not involve head, face, or neck disfigurement or scarring over other parts of the body, the rating criteria under Diagnostic Codes 7800 - 7805 do not apply.  Thus, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).

The Veteran was afforded a VA skin diseases examination in April 2009, at which time he was diagnosed with epidermophytosis, tinea cruris, and onychomycosis.  Subjectively, the Veteran indicated that he suffered from constant redness, dry skin irritation, blood, and pain.  He further indicated that he treated the condition with a topical ointment on a daily basis.  Upon objective examination, the Veteran's skin (including his feet and groin) did not show any redness or irritation.  All of his toenails were thickened and discolored gray to black.  His gait and station were normal, and he ambulated normally in the room and hallway.  

In a July 2009 addendum to the examination report, the examiner indicated that the percentage of skin involvement on his feet was less than 10 percent.  

VA treatment records reveal ongoing treatment for psoriasiform dermatitis of the feet, tinea pedis, and psoriatic dystrophic toenails.  Treatment records in early 2009 show that the Veteran was prescribed ketoconazole cream and clobetasol proprionate ointment .05 % which he was to apply topically to his feet once per day.  In October 2009, it was noted that the Veteran was to use a callus care pad for dry, scaly foot skin.  A November 2009 treatment note indicated that the Veteran has been using clobetasol ointment almost daily and had no present complaints.  His feet were dry and cracked, but without signs of erythema or inflammation.  His toe nails were yellow and dystrophic, bilaterally.  The psoriasiform dermatitis was noted to be well controlled, and the Veteran indicated that he continued to walk multiple miles per day.  He was advised to use the clobetasol ointment only sparingly if needed.  In December 2009, his psoriasiform dermatitis was indicated to be "stable."  He was continued on clobetasol propionate, calcipotriene, triamcinolone acetonide, urea 20 percent cream, and ammonium lactate 12 percent lotion.  In May 2010, it was noted that the Veteran had some very mild scaling on his dorsal feet, although there were no concerning lesions and no macerations in his toe webs.  He continued to use clobetasol ointment to treat scaling, and also used clindamycin on his toe webs to prevent infection.  The Veteran was noted to be "happy with the results."  

In August 2010, the Veteran complained of more itching and scaling around his toes.  He also reported numbness and burning sensations on his feet.  He continued to use clindamycin on his toe webs daily.  Scaling and erythema was noted in his toe web spaces, and a potassium hydroxide scraping was positive for fungal elements.  The Veteran was diagnosed with tinea pedis and prescribed terbinafine cream to apply to his toe web spaces and feet.  A September 2010 podiatry note indicated that the Veteran was prescribed topical lamisil to clear his skin and toenails, but it failed to work.  Therefore, the Veteran was prescribed low-dose fluconazole.  

At his October 2010 Decision Review Officer (DRO) hearing, the Veteran testified that he suffered from itchiness, redness, puffiness, irritation, and bleeding around his heels, bilaterally.  

At his May 2011 Travel Board hearing, the Veteran testified that he was prescribed potent corticosteroids to treat his foot condition.  He indicated that he suffered from itching, irritation, pain on his soles and heels, and fluid discharge.  He further testified that he used to be able to walk 20 miles per day, but now was barely able to go where he needed for his daily living routine.  He indicated that the more he walked, the more his feet would get puffy, red, irritated, and fluid filled.  

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for his epidermophytosis with tinea cruris, as evidence of record detailed that the disorder covers less than 10 percent of the exposed areas affected.  Moreover, as the skin disorder only affects his feet and groin, it does not affect more than 40 percent of his entire body.  Finally, although the Veteran has been treated with clobetasol propionate, a corticosteroid, on a daily basis, the record does not reflect that this treatment is systemic, or pertaining to or affecting the body as a whole.  Rather, the records reveal that the clobetasol propionate is a topical ointment applied only to the Veteran's feet.  This application of a topical ointment does not constitute the "constant or near-constant systemic therapy" contemplated by the criteria for a 60 percent rating.  

Therefore, a rating in excess of 30 percent for service-connected epidermophytosis with tinea cruris is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.

With respect to his claim, the Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's epidermophytosis with tinea cruris has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture is not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's skin disease of the foot/groin was applied to the applicable rating criteria.  Although the applicable criteria provide for higher ratings, the Veteran's disability picture is fully contemplated in the currently assigned rating.  Additionally, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 30 percent for epidermophytosis with tinea cruris is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


